DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered.
Status of Claims
Claims 1-2 are amended due to Applicant's amendment dated 11/24/2021.  Claims 1-16 are pending.
Response to Amendment
The objection to the specification as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 11/24/2021. 
The rejection of claims 1-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the previous Office Action is overcome due to the Applicant’s amendment dated 11/24/2021. The rejection is withdrawn.
The rejection of claims 1-10 and 13-16 under 35 U.S.C. 103 as being unpatentable over Tallury et al. US 2015/0247262 A1 (“Tallury”) in view of “Polyurethane ionomers having shape memory effects” by Kim et al. (“Kim”) and Xiang et al. US 2006/0216506 A1 (“Xiang”), as evidenced by Estane® 58245 TPU not overcome due to the Applicant’s amendment dated 11/24/2021. However, the rejection is withdrawn. 
The rejection of claims 1-2, 11-12, and 15-16 under 35 U.S.C. 103 as being unpatentable over Tallury et al. US 2015/0247262 A1 (“Tallury”) in view of “Synthesis and characterization of photocrosslinked poly(ε-caprolactone)s showing shape-memory properties” by Nagata et al (“Nagata”) and Xiang et al. US 2006/0216506 A1 (“Xiang”), as evidenced by Estane® 58245 TPU Technical Data Sheet (“TDS-58245”) and Estane® S385A Technical Data Sheet (“TDS-S385A”)  is not overcome due to the Applicant’s amendment dated 11/24/2021. However, the rejection is withdrawn. 
Response to Arguments
Applicant’s arguments on pages 9-11 of the reply dated 11/24/2021 with respect to the rejections as set forth in the previous Office Action have been considered but are moot because the arguments do not apply to the new grounds of rejection set forth below.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The following references are listed in the specification and must be disclosed in an IDS: 
Page 2: CN 104342802 A, CN 101126180A, WO 2009099548 A2, US 4424257;
Page 10:  Zhu, Y., Hu, J., Choi K F, et al. Crystallization and melting behavior or the crystalline soft segment in a shape-memory polyurethane ionomer, Journal of Applied Polymer Science, 2008, 107(1):599-609; Chen S., Hu J., Liu Y., et al. Effect of SSL and HSC on morphology 
A copy of all foreign patents, foreign publications, and non-patent literature must be provided.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. CN 101164770 A—English translation obtained from Global Dossier, hereinafter “Chen”—in view of Mukhopadhyay, S. "Natural and synthetic fibres for composite nonwovens." Composite non-woven materials (2014): 20-29. (“Mukhopadhyay”), Tallury et al US 2015/0247262 A1 (“Tallury”), Xiang et al. US 2006/0216506 A1 (“Xiang”), and Kim, Byung Kyu, et al. "Polyurethane ionomers having shape memory effects." Polymer 39.13 (1998): 2803-2808. (“Kim”). Supporting evidence provided by Estane® 58245 TPU Technical Data Sheet (“TDS-58245”) and Estane® S385A Technical Data Sheet (“TDS-S385A”).
Regarding claims 1-3, 13-16, Chen teaches a polymer composite material with a two-way shape memory effect using a shape memory polymer material and rubber/elastomer material (middle of pg. 2), wherein the polymer composite material may preferably in the form of a polymer fiber (first third of pg. 3).
Chen teaches a specific example of the polymer composite material in Example 2 wherein a polyurethane shape memory fiber is bonded to a spandex elastic fiber to form a composite fiber (middle r of the polyurethane shape memory material is 41-52˚C (middle of pg. 4), wherein Tr is the recovery temperature (bottom of pg. 2).
Chen fails to teach wherein the polyurethane shape memory fiber material and the spandex elastic fiber are coextruded to form a composite fiber having a core-sheath cross-sectional configuration. However, Chen teaches the bonding methods of the shape memory polymer material and the elastomer material of the polymer composite material may include chemical and physical methods (middle of pg. 3). Additionally, Chen teaches the polymer composite material is preferably in the form of a polymer fiber (first third of pg. 3) and does not limit the configuration of the composite fiber. Chen further teaches shape memory polymers are widely used in textile materials, and medical and health materials (second half of pg. 1).
Mukhopadhyay teaches natural and synthetic fibers (pg. 20, 2.1 Introduction) for use in personal hygiene products and disposable medical barrier fabrics (pg. 28, second paragraph). Mukhopadhyay teaches spinning bicomponent fibers overcome the limitations of conventional single component spinning, wherein blending polymers to produce bicomponent fibers achieves improved processing and functional properties (pg. 24, 2.5 Bicomponent fibres, first paragraph). As the first component and second components of bicomponent fibers are blended, there is at least some amount of bonding between the fiber components.
Mukhopadhyay teaches bicomponent fibers are classified into three types: side by side, core sheath type, and matrix fibril (pg. 24, 2.5 Bicomponent fibres, second paragraph), wherein eccentric sheath/core fibers have a cross-section such as 
    PNG
    media_image1.png
    6
    110
    media_image1.png
    Greyscale
(pg. 25). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the polymer composite fibers of Chen by blending 
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the polymer composite fibers into a core sheath type bicomponent fibers having a cross-section of 
    PNG
    media_image1.png
    6
    110
    media_image1.png
    Greyscale
, because it would have been choosing a specific cross-sectional configuration for the polymer composite fibers, which would have been a choice from a finite number of identified, predictable solutions of a cross-section useful in the polymer composite fiber of Chen in view of Mukhopadhyay and possessing the benefits taught by Chen and Mukhopadhyay.  One of ordinary skill in the art would have been motivated to produce additional fibers comprising cross-sectional configurations having the benefits taught by Mukhopadyay in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Chen is silent as to the cross-sectional area of polyurethane shape memory material and the cross-sectional area of the elastomeric material. It should be noted that the cross-sectional area of the polyurethane shape memory material and the cross-sectional area of the elastomeric material are result effective variables. Chen teaches the two-way shape memory performance of the polymer composite fiber can be adjusted by changing the thickness of the shape memory polymer material and/or the thickness of the elastomer material (bottom of pg. 2). It would have been obvious to one having ordinary skill in the art at the time the invention was made to create (i) a polymer composite fiber wherein the cross-sectional area of the elastomeric material is of at least greater than approximately 50 percent of the fiber (per claim 1); and (ii) a polymer composite fiber wherein the cross-sectional area of 
Additionally, Tallury teaches multicomponent fibers which can exhibit thermally-actuated shape recovery properties (abstract). Tallury teaches the fibers may be a core/sheath bicomponent fiber wherein the core may be a shape memory polymer and the second component may be a sheath component (¶ [0035]). Tallury teaches the two components comprising a bicomponent fiber can be present in any desired ratio, for example in a range of 99:1 to 1:99 (¶ [0069]), and further teaches the ratio measured by weight or by volume of the sheath to the core can be from about 95/5 to about 5/95 (¶ [0071]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to produce a polymeric composite fiber wherein the ratio measured by weight or by volume of the sheath (elastomeric material) to the core (shape memory polymer material) is from about 95/5 to about 5/95, because one of ordinary skill in the art would reasonably have expected the elements of the elastomeric material and the shape memory polymer material to predictably maintain their respective properties or functions after they have been combined within this ratio, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
	
Chen in view of Mukhopadhyay fail to specifically teach the elastomeric material is located in the sheath portion of the polymeric composite fiber.
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select the elastomeric material as the sheath portion of the polymeric composite fiber, because it would have been choosing one of two locations (sheath or core), which  

Chen fails to teach the glass transition temperature of the elastomeric material in Example 2. However, Chen does teach the elastomer material may preferably be a polyurethane elastomer resin (bottom third of pg. 2). Additionally, Chen teaches shape memory polymers are widely used in textile materials and construction materials (middle of pg. 1).
Xiang teaches elastomeric multicomponent fibers comprising a thermoplastic polymer material and an elastomeric polymer, and particularly teaches a fiber comprising a sheath-core configuration wherein the thermoplastic polymer is the core and the elastomeric polymer is the sheath (abstract and ¶ [0008]). Xiang teaches the use of an elastomer as the sheath component is particularly advantageous in elastomeric materials that bond to one another and to other fiber materials, wherein when bonded, the core component of a shealth-core elastomeric fiber provides strength and stability to the fiber while the elastomeric sheath component allows the fiber to stretch relative to other fibers to which it is bonded (¶ [0028]). Xiang further teaches this stretchable bond provides a resiliency to the bonded structure that is not attainable using conventional sheath-core fibers (¶ [0028]).
Xiang teaches the various elastomeric components of the elastomeric fibers may comprise any suitable elastomeric material including, thermoplastic polyurethanes, among others, wherein thermoplastic polyurethanes have been shown to be particularly suitable for producing elastomeric fibers for use in bonded fiber structures (¶ [0035] and [0036]). Xiang teaches a specific example of an g) of -37˚C (pg. 1).

    PNG
    media_image2.png
    258
    911
    media_image2.png
    Greyscale

Therefore, given the general formula and teachings of Chen, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the spandex elastomeric material of the polymeric composite fiber of Example 2 with a polyurethane elastomer resin, because Chen teaches the variable may preferably be selected as the elastomeric material.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified elastomeric material would be useful in the polymeric composite fiber of Chen in view of Mukhopadhyay, and Tallury and possess the benefits taught by Chen.  See MPEP 2143.I.(B).
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a particular polyurethane elastomer resin for the elastomeric material in order to carry out an embodiment of Chen in view of Mukhopadhyay, and Tallury. Specifically, it would have been obvious to one of ordinary skill in the pertinent art to look to the Example 2 of Xiang wherein the elastomeric component of the elastomeric fibers is Estane® 58245. The 
Chen fails to teach wherein the polyurethane shape memory material is specifically polyester-based or polyether-based.
Kim teaches shape memory polymers are low density, highly shape recoverable, easily processed, and are low cost and teaches shape memory polyurethanes especially have structure-property relationships that are extremely diverse and easily controlled (pg. 2803, col. 2). Kim teaches the shape recovery temperature of shape memory polyurethanes can be set at any temperature between -30 and 70˚C (pg. 2803, col. 2). Kim teaches a specific example of a shape memory polyurethane on pg. 2804 wherein the shape memory polyurethane is formed from polycaprolactone diols (PCL) prepared with 1,4-butanediol (BD) (PCL2000, PCL4000, PCL8000) (pg. 2804, col. 1), wherein PCL2000, PCL4000, and PCL4000 were shown to have higher strength, higher recovery strain, and lower residual strain (abstract). Kim teaches in Figure 3, the shape recovery temperature for these specific shape memory polyurethanes are around 50˚C (pg. 2805).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a shape memory polyurethane made of PCL and PD exemplified by Kim for the polyurethane shape memory polymer material in the polymer composite fiber.  The motivation for doing so would have been to use a shape memory polyurethane that is highly shape recoverable, easily processed, low cost, and to select a shape memory polymer having higher strength, higher recovery strain, and lower residual strain, as taught by Kim.
The polymeric composite fibers of Chen in view of Mukhopadhyay, Tallury, Xiang, and Kim are bicomponent fibers with a cross-sectional configuration of 
    PNG
    media_image1.png
    6
    110
    media_image1.png
    Greyscale
, wherein the core component 
Chen is silent as to (i) the elastomeric material being more elastic than the polyurethane shape memory fiber material at or lower than the shape recovery temperature; and (ii) the polymer composite fiber assuming a helical configuration upon elongation of approximately 50% to approximately 300%. It is reasonable to presume that conditions (i) and (ii) are inherent to Chen in view of Mukohpadhyay, Tallury, Xiang, and Kim. Support for said presumption is found in the use of like materials and like methods which would result in the claimed property. 
For example, Chen in view of Mukhopadhyay, Tallury, Xiang, and Kim teach a polymeric composite fiber in a bicomponent configuration (Chen, middle of pg. 4 and Mukhopadhyay (pg. 24, 2.5 Bicomponent fibres, first paragraph) comprising polycaprolactone-based shape memory polymer (Kim, pg. 2804, col. 1) and Estane® 58245 (Xiang, ¶ [0073]). The instant specification recites in Example 1 a bi-component filament comprising Estane® S385A and polycaprolactone based shape memory polymer (instant ¶ [37]). 
As evidenced by TDS-58245 and by TDS-S385A in the tables above and below, Estane® 58245 and Estane® S385A have similar properties and thus would be expected to exhibit similar properties and thus would be expected to exhibit similar properties when evaluated at the same temperature.

    PNG
    media_image3.png
    437
    893
    media_image3.png
    Greyscale

Additionally, the polymeric composite fiber of Chen in view of Mukhopadhyay, Tallury, Xiang, and Kim has an eccentric core sheath cross-sectional geometry as described above. As shown below, the cross-sectional geometry of the bicomponent fiber of Chen in view of Mukhopadhyay, Tallury, Xiang, and Kim (left) is almost identical to the instant cross-sectional geometry of Fig. 1B (right):

    PNG
    media_image1.png
    6
    110
    media_image1.png
    Greyscale

    PNG
    media_image4.png
    115
    116
    media_image4.png
    Greyscale

Additionally, the instant specification discloses that a bicomponent filament, fiber, or tape including elastomeric and shape memory polymer portions having a cross-sectional geometry such as that depicted in FIG. 1B assumes a substantially helical configuration following elongation on the order of approximately 50 percent to approximately 300 percent (instant ¶ [26]). The burden is upon the Applicant to prove otherwise. See MPEP 2112.
As the instant specification does not give a specific definition for a “central core region”, a “central core region” is given the broadest reasonable interpretation. The Examiner interprets a “central core region” to be a point in the center of the cross-section of the bicomponent. Therefore, the 
Regarding claims 3-10, Chen in view of Mukopadhyay, Tallury, Xiang, and Kim teach the polymeric composite fibers of claims 1 and 2 as described above. 
Chen is silent as to the cross-sectional configuration being side-by-side. However, Chen does not limit the configuration of the composite fiber. Additionally, as discussed above with respect to claims 1 and 2, Mukhopadhyay teaches bicomponent fibers achieve improved processing and functional properties (pg. 24, 2.5 Bicomponent fibres, first paragraph) and that bicomponent fibers are classified into three types: side by side, core sheath type, and matrix fibril (pg. 24, 2.5 Bicomponent fibres, second paragraph).
Therefore, given the teachings of Chen and Mukhopadhyay, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the cross-sectional configuration of a core sheath type with the cross-sectional configuration of a side by side, because Mukhopadhyay teaches a side by side cross-section may suitably be selected as the cross-sectional geometry for a bicomponent fiber.  The substitution would have been one known configuration for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified fiber would be useful as the polymer composite fiber of Chen in view of Mukopadhyay, Tallury, Xiang, and Kim and possess the benefits taught by Chen, Mukopadhyay, Tallury, Xiang, and Kim.  See MPEP 2143.I.(B).
As discussed above, the polymer composite fiber of Chen in view of Mukopadhyay, Tallury, Xiang, and Kim comprises a ratio measured by weight or by volume of the sheath to the core can be from about 95/5 to about 5/95 (Tallury, ¶ [0071]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select the ratio of Estane® 58245 to polycaprolactone-based shape memory polymer in the polymer composite fiber to be 70:30, because it would have been choosing a specified ratio, which would have been a choice from a finite number of identified, predictable solutions of a ratio useful in the polymer composite fiber of Chen in view of Mukopadhyay, Tallury, Xiang, and Kim and possessing the benefits taught by Chen, Mukopadhyay, Tallury, Xiang, and Kim.  One of ordinary skill in the art would have been motivated to produce additional fibers comprising ratios of 70:30 having the benefits taught by Tallury in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
The polymer composite fiber of Chen in view of Mukopadhyay, Tallury, Xiang, and Kim is a bicomponent fiber with a side-by-side cross-sectional geometry comprising Estane® 58245 and polycaprolactone-based shape memory polymer in a ratio of 70:30.
Chen in view of Mukopadhyay, Tallury, Xiang, and Kim teach the claimed invention above but fails to teach wherein the fiber (i) is configured to assume a substantially helical configuration upon elongation of approximately 50% to approximately 300% with the coil number per centimeter increasing with the increase of the elongation percentage or the time period of elongation (per claims 3-4); (ii) comprises the coil diameter is from 0.5 to 7 mm (per claims 5-6); (iii) the number of turns per cm is from 7 to 32 (per claims 7-8); and (iv) resumes a substantially linear shape upon heating to the shape recovery temperature. It is reasonable to presume that conditions (i)-(iv) are inherent to Chen in view of Mukopadhyay, Tallury, Xiang, and Kim. Support for said presumption is found in the use of like materials and like methods which would result in the claimed property. 
For example, Chen in view of Mukopadhyay, Tallury, Xiang, and Kim teach a polymeric composite fiber in a bicomponent configuration (Chen, middle of pg. 4 and Mukhopadhyay (pg. 24, 2.5 
The instant specifications recite in Example 1 a bi-component filament comprising Estane® S385A and polycaprolactone based shape memory polymer in a ratio of 7:3 (instant ¶ [37]). As evidenced by TDS-58245 and TDS-S385A in the tables above, Estane® 58245 and Estane® S385A have similar properties and would be expected to exhibit similar properties when evaluated at the same temperature. The instant specification teaches Example 1 shows “smart coil” function in which stretching to 100% elongation ratio can give rise to crimping shape with 3 mm of coil diameter, 9 turns per cm and heating up to about 48-80˚C leads to straight shape back (instant ¶ [37]).
The burden is upon the Applicant to prove otherwise. See MPEP 2112.

Claims 1-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. CN 101164770 A—English translation obtained from Global Dossier, hereinafter “Chen”—in view of Mukhopadhyay, S. "Natural and synthetic fibres for composite nonwovens." Composite non-woven materials (2014): 20-29. (“Mukhopadhyay”), Tallury et al US 2015/0247262 A1 (“Tallury”), Xiang et al. US 2006/0216506 A1 (“Xiang”), and Nagata, Minoru, and Y.U. Yamamoto “Synthesis and characterization of photocrosslinked poly(ε-caprolactone)s showing shape-memory properties” Journal of Polymer Science Part A: Polymer Chemistry 47.9 (2009): 2422-2433. (“Nagata”). Supporting evidence provided by Estane® 58245 TPU Technical Data Sheet (“TDS-58245”) and Estane® S385A Technical Data Sheet (“TDS-S385A”).
Regarding claims 1-2, 11-12, and 15-16, Chen teaches a polymer composite material with a two-way shape memory effect using a shape memory polymer material and rubber/elastomer material 
Chen teaches a specific example of the polymer composite material in Example 2 wherein a polyurethane shape memory fiber is bonded to a spandex elastic fiber to form a composite fiber (middle of pg. 4). Chen teaches the Tr is 41-52˚C (middle of pg. 4), wherein Tr is the recovery temperature of the shape memory polymer material (bottom of pg. 2).
Chen fails to teach wherein the polyurethane shape memory fiber material and the spandex elastic fiber are coextruded to form a composite fiber having a core-sheath cross-sectional configuration. However, Chen teaches the bonding methods of the shape memory polymer material and the elastomer material of the polymer composite material may include chemical and physical methods (middle of pg. 3). Additionally, Chen teaches the polymer composite material is preferably in the form of a polymer fiber (first third of pg. 3) and does not limit the configuration of the composite fiber. Chen further teaches shape memory polymers are widely used in textile materials, and medical and heath materials (second half of pg. 1).
Mukhopadhyay teaches natural and synthetic fibers (pg. 20, 2.1 Introduction) for use in personal hygiene products and disposable medical barrier fabrics (pg. 28, second paragraph). Mukhopadhyay teaches spinning bicomponent fibers overcome the limitations of conventional single component spinning, wherein blending polymers to produce bicomponent fibers achieves improved processing and functional properties (pg. 24, 2.5 Bicomponent fibres, first paragraph). As the first component and second components of bicomponent fibers are blended, there is at least some amount of bonding between the fiber components.
Mukhopadhyay teaches bicomponent fibers are classified into three types: side by side, core sheath type, and matrix fibril (pg. 24, 2.5 Bicomponent fibres, second paragraph), wherein eccentric sheath/core fibers have a cross-section such as 
    PNG
    media_image1.png
    6
    110
    media_image1.png
    Greyscale
(pg. 25). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the polymer composite fibers of Chen by blending the shape memory material and elastomeric material into bicomponent fibers, based on the teaching of Mukhopadhyay.  The motivation for doing so would have been to achieve improved processing and functional properties, as taught by Mukhopadhyay.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the polymer composite fibers into a core sheath type bicomponent fiber having a cross-section of 
    PNG
    media_image1.png
    6
    110
    media_image1.png
    Greyscale
, because it would have been choosing a specific cross-sectional configuration for the bicomponent fibers, which would have been a choice from a finite number of identified, predictable solutions of a cross-section useful in the polymer composite fiber of Chen in view of Mukhopadhyay and possessing the benefits taught by Chen and Mukhopadhyay.  One of ordinary skill in the art would have been motivated to produce additional fibers comprising cross-sectional configurations having the benefits taught by Mukhopadyay in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Chen is silent as to the cross-sectional area of polyurethane shape memory material and elastomeric material included in the fiber. It should be noted that the cross-sectional area of the 
Additionally, Tallury teaches multicomponent fibers which can exhibit thermally-actuated shape recovery properties (abstract). Tallury teaches the fibers may be a core/sheath bicomponent fiber wherein the core may be a shape memory polymer and the second component may be a sheath component (¶ [0035]). Tallury teaches the two components comprising a bicomponent fiber can be present in any desired ratio, for example in a range of 99:1 to 1:99 (¶ [0069]), and further teaches the ratio measured by weight or by volume of the sheath to the core can be from about 95/5 to about 5/95 (¶ [0071]).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to produce a polymeric composite fiber wherein the ratio measured by weight or by volume of the sheath (elastomeric material) to the core (shape memory polymer material) is from about 95/5 to about 5/95, because one of ordinary skill in the art would reasonably have expected the elements of the elastomeric material and the shape memory polymer material to 
	
Chen in view of Mukhopadhyay fail to specifically teach the elastomeric material is located in the sheath portion of the polymeric composite fiber.
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select the elastomeric material as the sheath portion of the polymeric composite fiber, because it would have been choosing one of two locations (sheath or core), which would have been a choice from a finite number of identified, predictable solutions of a polymeric composite fiber of Chen in view of Mukhopadhyay and possessing the benefits taught by Chen and Mukhopadhyay.  One of ordinary skill in the art would have been motivated to produce additional polymeric composite fibers comprising the elastomeric material in a different location having the benefits taught by Chen and Mukhopadhyay in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 

Chen fails to teach the glass transition temperature of the elastomeric material in Example 2. However, Chen does teach the elastomer material may preferably be a polyurethane elastomer resin (bottom third of pg. 2). Additionally, Chen teaches shape memory polymers are widely used in textile materials and construction materials (middle of pg. 1).
Xiang teaches elastomeric multicomponent fibers comprising a thermoplastic polymer material and an elastomeric polymer, and particularly teaches a fiber comprising a sheath-core configuration wherein the thermoplastic polymer is the core and the elastomeric polymer is the sheath (abstract and ¶ [0008]). Xiang teaches the use of an elastomer as the sheath component is particularly advantageous in elastomeric materials that bond to one another and to other fiber materials, wherein when bonded, 
Xiang teaches the various elastomeric components of the elastomeric fibers may comprise any suitable elastomeric material including, thermoplastic polyurethanes, among others, wherein thermoplastic polyurethanes have been shown to be particularly suitable for producing elastomeric fibers for use in bonded fiber structures (¶ [0035] and [0036]). Xiang teaches a specific example of an elastomeric component in Example 2, wherein Estane® 58245 polyether-based thermoplastic polyurethane is used (¶ [0073]). As evidenced by TDS-58245 in the table below, Estane® 58245 has a glass transition temperature (Tg) of -37˚C (pg. 1).

    PNG
    media_image2.png
    258
    911
    media_image2.png
    Greyscale

Therefore, given the general formula and teachings of Chen, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the spandex elastomeric material of the polymeric composite fiber of Example 2 with a polyurethane elastomer resin, because Chen teaches the variable may preferably be selected as the elastomeric material.  The substitution would have been one preferred element for another and one of ordinary skill 
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose a particular polyurethane elastomer resin for the elastomeric material in order to carry out an embodiment of Chen in view of Mukhopadhyay, and Tallury. Specifically, it would have been obvious to one of ordinary skill in the pertinent art to look to the Example 2 of Xiang wherein the elastomeric component of the elastomeric fibers is Estane® 58245. The motivation for doing so would have been to provide resiliency and allow the fiber to stretch relative to other fibers to which it is bonded, as taught by Xiang.
Chen fails to teach wherein the polyurethane shape memory material is specifically polyester-based or polyether-based.
Nagata teaches shape-memory polymers have many advantages such as various chemical structures, high shape-stability, low recovery temperature, easy processing, and lightness (pg. 2422). Nagata teaches poly(ε-caprolactone) (PCL) is a specific example of a shape-memory polymer having the advantages of biocompatibility and melting temperature around the body temperature (pg. 2423, col. 1). Nagata teaches a specific example of a PCL shape-recovery polymer having a molecular weight of 10000 g/mol (abstract and Table 1). Nagata teaches the PCL having a molecular weight of 10000 g/mol shows excellent shape-memory properties (pg. 2432). Nagata teaches the shape recovery temperature of the PCL shape-memory polymer is in the range of 40-60˚C (pg. 2430). As recited by the instant specification, a polycaprolactone-based polymer is a polyester-based polyurethane shape memory polymer (instant ¶ [7]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select the shape memory polyurethane made of PCL 
The polymeric composite fibers of Chen in view of Mukhopadhyay, Tallury, Xiang, and Nagata are bicomponent fibers with a cross-sectional configuration of 
    PNG
    media_image1.png
    6
    110
    media_image1.png
    Greyscale
, wherein the core component comprises shape memory polyurethane made of PCL having a molecular weight of 10000 g/mol and the sheath component comprises Estane® 58245. The glass transition temperature of Estane® 58245 is -37˚C and the shape recovery temperature of the shape memory polyurethane formed from PCL and PD around 50˚C. The ratio measured by weight or by volume of the sheath (elastomeric material) to the core (shape memory polymer material) is from about 95/5 to about 5/95.
Chen is silent as to (i) the elastomeric material being more elastic than the polyurethane shape memory fiber material at or lower than the shape recovery temperature; and (ii) the polymer composite fiber assuming a helical configuration upon elongation of approximately 50% to approximately 300%. It is reasonable to presume that conditions (i) and (ii) are inherent to Chen in view of Mukohpadhyay, Tallury, Xiang, and Nagata. Support for said presumption is found in the use of like materials and like methods which would result in the claimed property. 
For example, Chen in view of Mukhopadhyay, Tallury, Xiang, and Nagata teach a polymeric composite fiber in a bicomponent configuration (Chen, middle of pg. 4 and Mukhopadhyay (pg. 24, 2.5 Bicomponent fibres, first paragraph) comprising polycaprolactone-based shape memory polymer (Nagata, abstract and Table 1) and Estane® 58245 (Xiang, ¶ [0073]). The instant specification recites in Example 1 a bi-component filament comprising Estane® S385A and polycaprolactone based shape memory polymer (instant ¶ [37]). 
As evidenced by TDS-58245 and by TDS-S385A in the tables above, Estane® 58245 and Estane® S385A have similar properties and thus would be expected to exhibit similar properties when evaluated at the same temperature.

    PNG
    media_image3.png
    437
    893
    media_image3.png
    Greyscale

Additionally, the polymeric composite fiber of Chen in view of Mukhopadhyay, Tallury, Xiang, and Nagata has an eccentric core sheath cross-sectional geometry as described above. As shown below, the cross-sectional geometry of the bicomponent fiber of Chen in view of Mukhopadhyay, Tallury, Xiang, and Nagata (left) is almost identical to the instant cross-sectional geometry of Fig. 1B (right):

    PNG
    media_image1.png
    6
    110
    media_image1.png
    Greyscale

    PNG
    media_image4.png
    115
    116
    media_image4.png
    Greyscale

Additionally, the instant specification discloses that a bicomponent filament, fiber, or tape including elastomeric and shape memory polymer portions having a cross-sectional geometry such as that depicted in FIG. 1B assumes a substantially helical configuration following elongation on the order of approximately 50 percent to approximately 300 percent (instant ¶ [26]). The burden is upon the Applicant to prove otherwise. See MPEP 2112.
As the instant specification does not give a specific definition for a “central core region”, a “central core region” is given the broadest reasonable interpretation. The Examiner interprets a “central core region” to be a point in the center of the cross-section of the bicomponent. Therefore, the eccentric sheath-core cross-sectional geometry of Chen in view of Mukhopadhyay, Tallury, Xiang, and Nagata contains a core component which is offset from a central core region and is entirely asymmetrically disposed with respect to the central core of the bicomponent fiber.
Regarding claims 3-10, Chen in view of Mukopadhyay, Tallury, Xiang, and Nagata teach the polymeric composite fibers of claims 1 and 2 as described above. 
Chen is silent as to the cross-sectional configuration being side-by-side. However, Chen does not limit the configuration of the composite fiber. Additionally, as discussed above with respect to claims 1 and 2, Mukhopadhyay teaches bicomponent fibers achieve improved processing and functional properties (pg. 24, 2.5 Bicomponent fibres, first paragraph) and that bicomponent fibers are classified into three types: side by side, core sheath type, and matrix fibril (pg. 24, 2.5 Bicomponent fibres, second paragraph).
Therefore, given the teachings of Chen and Mukhopadhyay, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the cross-sectional configuration of a core sheath type with the cross-sectional configuration of a side by side, because Mukhopadhyay teaches a side by side cross-section may suitably be selected as the cross-sectional geometry for a bicomponent fiber.  The substitution would have been one known configuration for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified fiber would be useful as the polymer composite fiber of Chen in view of Mukopadhyay, Tallury, Xiang, and Nagata and possess the benefits taught by Chen, Mukopadhyay, Tallury, Xiang, and Nagata.  See MPEP 2143.I.(B).
As discussed above, the polymer composite fiber of Chen in view of Mukopadhyay, Tallury, Xiang, and Nagata comprises a ratio measured by weight or by volume of the sheath to the core can be from about 95/5 to about 5/95 (Tallury, ¶ [0071]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select the ratio of Estane® 58245 to polycaprolactone-based shape memory polymer in the polymer composite fiber to be 70:30, because it would have been choosing a specified ratio, which would have been a choice from a finite number of identified, predictable solutions of a ratio useful in the polymer composite fiber of Chen in view of Mukopadhyay, Tallury, Xiang, and Nagata and possessing the benefits taught by Chen, Mukopadhyay, Tallury, Xiang, and Nagata.  One of ordinary skill in the art would have been motivated to produce additional fibers comprising ratios of 70:30 having the benefits taught by Tallury in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
The polymer composite fiber of Chen in view of Mukopadhyay, Tallury, Xiang, and Nagata is a bicomponent fiber with a side-by-side cross-sectional geometry comprising Estane® 58245 and polycaprolactone-based shape memory polymer in a ratio of 70:30.
Chen in view of Mukopadhyay, Tallury, Xiang, and Nagata teach the claimed invention above but fails to teach wherein the fiber (i) is configured to assume a substantially helical configuration upon elongation of approximately 50% to approximately 300% with the coil number per centimeter increasing with the increase of the elongation percentage or the time period of elongation (per claims 3-4); (ii) comprises the coil diameter is from 0.5 to 7 mm (per claims 5-6); (iii) the number of turns per cm is from 7 to 32 (per claims 7-8); and (iv) resumes a substantially linear shape upon heating to the shape recovery temperature. It is reasonable to presume that conditions (i)-(iv) is inherent to Chen in view of 
For example, Chen in view of Mukopadhyay, Tallury, Xiang, and Nagata teach a polymeric composite fiber in a bicomponent configuration (Chen, middle of pg. 4 and Mukhopadhyay (pg. 24, 2.5 Bicomponent fibres, first paragraph) comprising Estane® 58245 (Xiang, ¶ [0073]) and polycaprolactone-based shape memory polymer (Nagata, abstract and Table 1) in a ratio of 70:30 (¶ [0069]). The polymeric composite fiber has a side by side cross-sectional geometry (Mukhopadhyay, pg. 24, 2.5 Bicomponent fibres, second paragraph). 
The instant specifications recite in Example 1 a bi-component filament comprising Estane® S385A and polycaprolactone based shape memory polymer in a ratio of 7:3 (instant ¶ [37]). As evidenced by TDS-58245 and TDS-S385A in the tables above, Estane® 58245 and Estane® S385A have similar properties and would be expected to exhibit similar properties when evaluated at the same temperature. The instant specification teaches Example 1 shows “smart coil” function in which stretching to 100% elongation ratio can give rise to crimping shape with 3 mm of coil diameter, 9 turns per cm and heating up to about 48-80˚C leads to straight shape back (instant ¶ [37]).
The burden is upon the Applicant to prove otherwise. See MPEP 2112.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2013/186528 recites a shape memory material arranged in a helix having a defined radius and pitch (claims 1-3) wherein the material is bicomponent (claim 6) arranged in an eccentric configuration (claim 9).
	
Contact Information
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786